Title: From John Adams to Benjamin Franklin, 24 March 1779
From: Adams, John
To: Franklin, Benjamin


     
      Sir
      Brest. March 24. 1778 i.e. 1779
     
     I had the Honour of a Letter from, your Excellency at Nantes, but as I was setting off for this Place could not then acknowledge it.
     I Staid, no longer at Nantes, than just to look about me, before I determined to see Captain Landais, that I might know, the state and Prospects of his Frigate.
     
     As you was so good as to desire Mr. Schweighauser, to consult with me, and Mr. Schweighauser wrote to Mr. Berube du Costentin, to take my Advice, I have ventured to give him and Captain Landais, my opinion in Writing that it will be most for the public service, for Mr. Costentin to apply to the Intendant of the Marine for Such Materials and Workmen as are absolutely necessary to repair the ship, and after this shall be done and the Prisoners, put on shore, that he proceed for Nantes.
     I have had the Honour twice to wait on the Intendant and this afternoon, he very politely promised to take the Prisoners on shore, and furnish the Necessaries forth with. I must confess, that I am not very well pleased with putting all the Prisoners on shore. But the Captain is sanguine that the ship would not be safe with any of the Ring Leaders on Board.
     With a very little alteration of our naval Code, three or four of these might have been punished, and the rest would have made the better Men. For I am inclined to think, that altho the Conspiracy was bad enough, it has been made more of than was necessary.
     The Midshipmen and some other Petty officers, have been with me, to solicit the same favour which you have granted to the Commission and Warrant officers, a suit of Cloaths proportioned to their stations. And as these perhaps have more need of it than the others, and as I thought it not probable that it was your Intention to exclude them, I have promised them to interceed with your Excellency in their Behalf.
     I congratulate you on the Capture of Senegal, which is all the News I have heard. I return to Nantes, tomorrow or next day—there to wait the Motions of the Frigate.
     
      I have the Honour to be, Sir, your most obedient and most humble servant
      John Adams
     
    